United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 15, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51075
                          Summary Calendar


JIMMMY DIAZ

                      Plaintiff - Appellant

     v.

FNU MINGS, Officer; FNU BASCO, Officer; FNU GRIFFEN, Officer

                      Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 1:04-CV-673
                       --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Jimmy Diaz, Texas state prisoner # 1201534, appeals the

district court’s dismissal of his pro se, in forma pauperis,

42 U.S.C. § 1983 complaint.   He argues that the district court

erred when it dismissed his excessive force claim, which arose

from an incident between Officer Mings and Diaz.   He contends

that Officer Mings used excessive force, causing injuries, and

that Officers Basco and Griffen witnessed the incident and failed

to provide assistance.   Disciplinary proceedings resulted from

the incident.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51075
                                -2-

     The district court dismissed this action in its entirety

based upon Edwards v. Balisok, 520 U.S. 641 (1997), and Heck v.

Humphrey, 512 U.S. 477 (1994).    In Heck, 512 U.S. at 486-87, the

Supreme Court held that to state a claim under § 1983 for a

constitutional violation that, if proven, would imply the

invalidity of a criminal conviction or sentence, the plaintiff

must first demonstrate that a proper tribunal has held the

conviction or sentence invalid.   Otherwise, a claim for damages

is not cognizable under § 1983.    Id. at 487.   Heck applies to

disciplinary rulings.   Edwards, 520 U.S. at 646-48.

     The merits of Diaz’s excessive force claims were addressed

only in the district court’s alternative rulings.    Diaz fails to

discuss in his brief the district court’s conclusion that his

complaint should be dismissed as frivolous because it was barred

by Heck.   He also fails to argue that his excessive force claim

should survive the Heck-based dismissal.    By failing to address

the Heck-based dismissal, Diaz has abandoned the sole issue that

is before this court.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     The judgment of the district court is AFFIRMED.